Citation Nr: 0714286	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-15 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected impotence associated with residuals of 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In September 2001 and June 2002, the veteran testified before 
a Decision Review Officer (DRO) at the RO.  Transcripts of 
those hearings are of record.  

In September 2005, the veteran was scheduled to appear for a 
personal hearing before a Veterans Law Judge at the RO.  He 
failed to report as scheduled.  

In January 2006, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington DC to obtain 
additional VA treatment records and afford the veteran a VA 
medical examination.  Those actions completed, the matter has 
been returned to the Board for appellate consideration.  


FINDING OF FACT

Penile deformity is not associated with the veteran's 
service-connected impotence.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.115b, Diagnostic Code 7522 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
March 2001, April 2003, and July 2006.  The March 2001 letter 
was provided to the veteran prior to the initial adjudication 
by the RO in March 2002.  This letter informed the veteran of 
his and VA's respective duties in obtaining evidence.  He was 
also told of the type of evidence to submit to substantiate 
his claim, evidence of medical treatment of his prostate 
cancer residuals, and asked to submit evidence and or 
information, which would include that in his possession, to 
the RO.  Although he was not informed of the evidence 
necessary to establish service connection for impotence as 
secondary to his prostate cancer residuals, as explained 
below, prejudice to the veteran cannot be presumed because 
service connection for impotence was granted, an initial 
disability rating assigned, and an effective date assigned.  
See Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 
2007).  The content and timing of this notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The April 2003 letter provided the veteran with notice as to 
assignment of disability ratings, stating that in order to 
establish a higher rating for his service connected impotence 
the evidence need to show that his disability had increased 
in severity and more closely approximated the rating schedule 
criteria for the next higher evaluation.  The July 2006 
letter provided the veteran with notice as to assignment of 
effective dates.  

To the extent that the timing of the notice regarding 
assignment of effective dates and disability ratings did not 
comply with the requirement that notice precede adjudication, 
in this case the purpose of 38 U.S.C.A. § 5103(a) was 
satisfied because the veteran's claim for secondary service 
connection for impotence was more than substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
filing of a notice of disagreement with the rating assigned 
does not trigger additional VCAA notice requirements.  Id. at 
493.  The Board is aware that Dingess addressed the situation 
where an initial decision was rendered prior to enactment of 
the VCAA.  However, in Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007), the Court addressed the situation 
where VCAA notice was deficient in cases initially decided 
after enactment of the VCAA.  In Dunlap the Court cited its 
holding in Dingess and held that in such cases even if first 
element notice (notice as to the evidence needed to 
substantiate a claim) is lacking, but the claim is 
subsequently substantiated, the Court will not presume 
prejudice.  Id. slip op. at 9.  

Additionally, because the veteran's claim was substantiated, 
other statutory and regulatory provisions provided for other 
more particular notice requirements found in 38 U.S.C.A. §§ 
5104(a), 7105(d)(1), and 5103A.  Id., see also Dingess 19 
Vet. App. at 493.  VA has complied with these provisions by 
the issuance of rating decisions and statements of the case 
and by obtaining additional evidence.  Because these 
provisions provide more detailed information regarding the 
specific rating criteria, and the veteran has had notice of 
such since the August 2002 statement of the case, he has had 
ample opportunity to participate effectively in further 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, he has not been prejudiced by this timing 
defect.  Finally, any defects in notice regarding assignment 
of effective dates is not prejudicial to the veteran because, 
as the Board is denying his claim for a higher rating, 
questions as to assignment of an effective date are moot.

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  All records 
for which the veteran sought VA assistance in obtaining, have 
been obtained.  The veteran was afforded an appropriate VA 
examination in August 2006.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

This claim for a compensable evaluation for impotence 
originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Service connection was established for impotence as secondary 
to residuals of prostate cancer in March 2002 and a non-
compensable evaluation was assigned.  

There is no specific disability rating for impotence, and the  
RO has evaluated this service-connected disability by analogy  
(per 38 C.F.R. § 4.20) as penis deformity under 38 C.F.R. §  
4.115(b), Diagnostic Code 7522.  The Board can find no other  
diagnostic code that would be more appropriate in rating the  
veteran's disability.  There is no evidence that he has had 
removal of half or more of his penis, or that glans have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  During March 2003 and August 2006 VA 
examinations, the veteran reported that he cannot maintain an 
erection and has had complete and total erectile dysfunction 
since his prostate surgery in February 1995.  VA outpatient 
treatment records from September 2005 also report that the 
veteran has been impotent since his prostate surgery, with no 
improvement from medication.  

The urological examination of the veteran in October 2006 
revealed that his penile glans and shaft were within normal 
limits.  There were no lesions or scars.  Thus, although the 
veteran does suffer from erectile dysfunction, medical 
evidence indicates that he has no penile deformity.  As both 
of these criteria must be met for a compensable rating, the 
veteran's impotence does not warrant a compensable rating.  
Furthermore, the veteran has been awarded special monthly 
compensation under 38 U.S.C. § 1114, subsection (k), 38 
C.F.R. § 3.350(a), due to loss of use of a creative organ.  
So the fact that he has erectile dysfunction (is impotent) 
has, to a large extent, been taken into account.  

The veteran has argued that he is entitled to a compensable 
rating due to impairment of the pudendal nerve, which is 
responsible for erectile function.  See Appellant's Brief, 
dated March 26, 2007.  As noted above, he is already in 
receipt of special monthly compensation due to loss of a 
creative organ, and there is no diagnostic code relating to 
the pudendal nerve.  See 38 C.F.R. § 4.124a.  Again, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

In the June 2002 statement of the case, the RO included the 
text of 38 C.F.R. § 3.321(b)(1), indicating that the RO 
considered whether referral for extraschedular consideration 
was warranted.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2006).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board agrees with the RO that referral for extraschedular 
consideration is not warranted in this case.  The veteran has 
not required any periods of hospitalization for his service-
connected impotence nor is there any evidence of record that 
his impotence has interfered with his employment.  In the 
absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an initial compensable disability rating for 
service-connected impotence associated with residuals of 
prostate cancer is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


